ON MOTION FOR REHEARING AND/OR CLARIFICATION
GOSHORN, Judge.
Petitioner’s motion for clarification of our denial of its petition for certiorari is granted. The order granting respondents’ motion, for summary judgment entered in this cause totally disposes of the claim against the petitioner and will be directly appealable when a final judgment is entered. Fla.R.App.P. 9.110(k). The cases1 cited in support of the petition for certiora-ri are inapposite as applied to the facts of this case.
Because the petitioner has an adequate remedy by way of appeal, certiorari is not *359available. See, e.g., Bohan v. Cal, 524 So.2d 1111 (Fla. 4th DCA 1988); Vicorp Restaurants, Inc. v. Aridi, 510 So.2d 1082 (Fla. 1st DCA), review denied, 519 So.2d 988 (Fla.1987); National Beverage Suppliers, Inc. v. Esquire Products of Florida, Inc., 493 So.2d 551 (Fla. 4th DCA 1986); Bowl America Florida, Inc. v. Schmidt, 386 So.2d 1203 (Fla. 5th DCA 1980). Accordingly, the motion for rehearing is
DENIED.
DANIEL, C.J., and COWART, J., concur.